ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2011-07-04_ORD_01_NA_01_FR.txt.                                                                                                       505




                                         OPINION INDIVIDUELLE
                                   DE M. LE JUGE CANÇADO TRINDADE

                    [Traduction]

                                                 table des matières

                                                                                               Paragraphes

                     I. Introduction                                                                 1-2
                     II. Requête de la Grèce à fin d’intervention                                    3-5
                    III. Retour sur les limites du consentement de l’État                            6-8
                    IV. Le jus gentium au XXIe siècle : droits des États et droits
                        des individus                                                               9-54
                        1. Les Etats en tant que titulaires de droits : décisions judi­
                           ciaires grecques visées par l’Allemagne                                  9-14
                        2. Les Etats en tant que titulaires de droits : résumé des déci-
                           sions rendues par les juridictions grecques                             15-20
                           a) Jugement du tribunal de première instance de Livadia en
                              l’affaire du Massacre de Distomo (1997)                                 15
                           b) Arrêt de la Cour de cassation (Areios Pagos) en l’affaire
                              du Massacre de Distomo (2000)                                        16-18
                           c) Arrêt rendu par le Tribunal supérieur spécial grec en
                              l’affaire Margellos et autres (2002)                                 19-20
                        3. Les Etats en tant que titulaires de droits : l’approche de
                           l’Allemagne et celle de la Grèce                                        21-24
                        4. Les individus en tant que titulaires de droits : l’héritage de la
                           subjectivité de l’individu en droit des gens                            25-29
                        5. Les individus en tant que titulaires de droits : leur présence
                           dans l’ordre juridique international et leur participation à
                           celui‑ci                                                                30-35
                        6. Les individus en tant que titulaires de droits : la réhabilita-
                           tion de l’individu en tant que sujet de droit international             36-49
                        7. Les individus en tant que titulaires de droits : la signification
                           historique de la subjectivité internationale de l’individu              50-52
                        8. Appréciation générale                                                   53-54
                     V. Observations finales : la résurrection de l’intervention
                        dans le contentieux international contemporain                             55-61

                                                            *


                                                                                                       15




5 CIJ1021.indb 27                                                                                            13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 506

                                                       I. Introduction

                       1. J’ai voté en faveur de l’adoption, ce 4 juillet 2011, de la présente
                    ordonnance par laquelle la Cour internationale de Justice autorise la
                    Grèce à intervenir en l’affaire relative aux Immunités juridictionnelles de
                    l’Etat opposant l’Allemagne à l’Italie. Compte tenu de l’importance que
                    j’accorde aux questions examinées par la Cour dans cette ordonnance,
                    ainsi qu’à celles qui la sous‑tendent, je me sens obligé d’exposer les fonde-
                    ments de ma position personnelle sur la question et ce, sur tous ses
                    aspects. Le dossier de la présente affaire contient, en ce qui concerne la
                    requête de la Grèce à fin d’intervention, six documents : deux documents
                    présentés à la Cour par l’Etat demandant à intervenir, la Grèce 1, et deux
                    documents présentés par chacune des Parties à la procédure principale
                    dont est saisie la Cour, l’Allemagne 2 et l’Italie 3.
                       2. J’examinerai, dans la présente opinion individuelle, la question
                    posée en m’intéressant tout particulièrement aux points suivants : a) la
                    requête de la Grèce à fin d’intervention ; b) les limites du consentement de
                    l’Etat revisitées ; c) le jus gentium au XXIe siècle : droits des Etats et droits
                    des individus (tels que présentés par les Parties en litige) — ce point
                    contient également un examen des décisions pertinentes rendues par les
                    juridictions grecques (en l’affaire du Massacre de Distomo et en l’affaire
                    Margellos et autres), entre autres aspects y afférents d’un point de vue
                    historique ; et d) la résurrection de l’intervention dans le règlement
                    contemporain des différends internationaux. Je m’intéresserai tour à tour
                    à chacune de ces questions, selon un ordre logique.


                                    II. Requête de la Grèce à fin d’intervention

                       3. Dans sa requête à fin d’intervention en date du 13 janvier 2011, fon-
                    dée sur l’article 62 du Statut de la Cour, la République hellénique (ci‑après
                    la « Grèce ») a indiqué qu’elle ne demandait pas à intervenir en tant que
                    partie à l’affaire, et qu’elle ne s’intéressait qu’à certains aspects bien défi-
                    nis de la procédure, à savoir ceux qui ont trait à des décisions rendues par
                    ses tribunaux sur des demandes se rapportant à des faits survenus au
                    cours de la seconde guerre mondiale et devant être exécutées par des juri-
                    dictions italiennes. Dans ses observations écrites en date du 23 mars 2011

                       1 Requête de la Grèce à fin d’intervention en date du 13 janvier 2011, p. 1‑17 ; observa-

                    tions de la Grèce en réponse aux observations écrites de l’Allemagne et de l’Italie en date
                    du 5 mai 2011, p. 1‑3.
                       2 Observations écrites de l’Allemagne sur la requête à fin d’intervention déposée par

                    la Grèce en date du 23 mars 2011, p. 1‑7 ; observations additionnelles de l’Allemagne sur
                    l’admission de la requête à fin d’intervention déposée par la Grèce en date du 26 mai 2011,
                    p. 1‑4.
                       3 Observations écrites de l’Italie sur la requête à fin d’intervention déposée par la Grèce

                    en date du 22 mars 2011, p. 1 ; observations additionnelles de l’Italie sur l’admission de la
                    requête à fin d’intervention déposée par la Grèce en date du 23 mai 2011, p. 1.

                                                                                                               16




5 CIJ1021.indb 29                                                                                                    13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 507

                    sur la requête de la Grèce à fin d’intervention, l’Allemagne a indiqué ne
                    pas élever d’objection formelle, tout en contestant sur le fond les fonde-
                    ments invoqués par la Grèce pour intervenir en vertu de l’article 62 du
                    Statut (voir infra). L’Italie a pour sa part simplement indiqué, dans une
                    lettre du 22 mars 2011, qu’elle n’émettait pas d’objection à la demande de
                    la Grèce.
                       4. La requête de la Grèce s’articule autour de décisions rendues par des
                    juridictions italiennes ayant notamment permis l’exécution, en Italie, de
                    décisions émanant de juridictions grecques (voir infra) par lesquelles l’Al-
                    lemagne a été condamnée, au civil, à verser des dommages‑intérêts à raison
                    de violations graves des droits de l’homme et du droit international huma-
                    nitaire perpétrées par des soldats allemands en Grèce, en particulier dans
                    le village de Distomo, durant la seconde guerre mondiale (voir infra). Le
                    ministère grec de la justice n’ayant pas, en l’espèce, délivré l’autorisation
                    requise par le droit grec aux fins de l’exécution d’un jugement contre un
                    Etat étranger 4, ces décisions n’ont pu être exécutées en Grèce.
                       5. N’ayant ainsi pu obtenir l’exécution de ces décisions 5, les ressortis-
                    sants grecs concernés ont cherché à en obtenir la reconnaissance et l’exé-
                    cution en Italie. Dans sa requête introductive d’instance, l’Allemagne prie
                    la Cour de se prononcer sur ce qu’elle considère comme une violation,
                    par l’Italie, de son immunité de juridiction. A ce stade, la seule question
                    posée à la Cour est celle de l’intervention de la Grèce en vertu de l’ar-
                    ticle 62 du Statut. La Grèce a elle-même précisé, dans sa requête en date
                    du 13 janvier 2011, que, en demandant à la Cour à intervenir, elle ne la
                    priait « nullement … de régler un différend l’opposant aux p        ­arties à
                    l’instance » 6.



                             III. Retour sur les limites du consentement de l’État

                       6. Le consentement des Parties à la procédure principale — qui n’est ni
                    à strictement parler ni formellement en cause en la présente affaire — ne
                    joue aucun rôle dans le cadre de la procédure au terme de laquelle la Cour
                    décidera de faire ou non droit à la demande d’intervention. Ainsi que cela
                    a été souligné dans une déclaration commune jointe à un récent arrêt de
                    la Cour (en l’affaire du Différend territorial et maritime (Nicaragua
                    c. Colombie), requête du Honduras à fin d’intervention, arrêt du 4 mai
                    2011 (C.I.J. Recueil 2011 (II), p. 420)),
                              « Sur ce point, nous tenons à souligner que, au regard des condi-
                           tions auxquelles cette disposition soumet les requêtes à fin d’inter-

                       4  Voir l’article 923 du code de procédure civile grec.
                       5  Les ressortissants grecs concernés n’ont pas obtenu réparation devant la Cour euro-
                    péenne des droits de l’homme (ci‑après la « CEDH »), celle‑ci ayant rejeté leur requête
                    (affaire Kalogeropoulou et autres c. Grèce et Allemagne, arrêt du 12 décembre 2002).
                        6 Op. cit. supra note 1, p. 7.



                                                                                                          17




5 CIJ1021.indb 31                                                                                               13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 508

                          vention, il n’existe aucune « exigence » de consentement des parties à
                           la procédure principale. Selon nous, pareil consentement est dépourvu
                           de pertinence aux fins de l’examen des requêtes à fin d’intervention et
                           ne saurait être considéré comme une condition posée par l’article 62
                           du Statut…
                              En ce qui concerne les requêtes à fin d’intervention, le consente-
                          ment des Etats a par ailleurs des effets limités…
                              Selon nous, le consentement des parties à la procédure principale
                          ne constitue en effet nullement une condition pour qu’un Etat puisse
                          intervenir en tant que non‑partie. La Cour est quoi qu’il en soit
                          ­maîtresse de sa propre compétence et n’a pas, pour se prononcer sur
                           une requête à fin d’intervention dans une affaire dont elle est saisie,
                           à se soucier de l’existence d’un tel consentement.
                              De fait, l’intervention d’un Etat tiers, telle que prévue par le Sta-
                           tut, transcende le consentement individuel des Etats. Ce qui importe,
                           c’est le consentement que ceux‑ci ont exprimé à l’origine, lorsqu’ils
                           sont devenus parties au Statut de la Cour ou qu’ils ont de toute autre
                           façon accepté la compétence de celle-ci, notamment par le biais de
                           clauses compromissoires. Ainsi que la Chambre de la Cour l’a
                           elle‑même indiqué à juste titre dans l’arrêt qu’elle a rendu en 1990 sur
                           la requête du Nicaragua à fin d’intervention en l’affaire du Différend
                           frontalier terrestre, insulaire et maritime (El Salvador/Honduras), la
                           compétence de la Cour, dans le cas particulier de l’intervention, « ne
                           découle pas du consentement des parties à l’instance, à la différence
                           de sa compétence pour connaître de l’affaire qui lui a été soumise » 7.
                              La Cour n’a pas à rechercher automatiquement le consentement
                           de chaque Etat pendant le déroulement de la procédure, puisque aussi
                           bien le consentement des Etats parties à un différend est étranger à
                           l’institution de l’intervention en vertu de l’article 62 du Statut de la
                           Cour. Nous espérons que le point de vue que nous venons d’exposer,
                           à savoir que la Cour n’a pas, lorsqu’elle examine une requête à fin
                           d’intervention présentée sur la base de l’article 62, à se pencher sur la
                           question du consentement des Etats, se révélera utile à la Cour lors-
                           qu’elle aura à se prononcer sur de telles questions. » 8
                       7. En l’espèce, aucune objection formelle n’a de toute façon été élevée
                    à la demande d’intervention de la Grèce (supra). Et, quand bien même de
                    telles objections auraient été faites, elles auraient été dépourvues de perti-
                    nence pour l’examen par la Cour de la requête à fin d’intervention. Le
                    consentement de l’Etat présente en effet certaines limites et ne s’impose
                    pas toujours à la Cour, que ce soit en ce qui concerne les demandes d’in-
                    tervention ou d’autres aspects des instances qui lui sont soumises, ainsi
                    que j’ai tenté de le démontrer dans l’opinion dissidente fort approfondie
                    (par. 45‑118, 136‑144 et 156‑214) que j’ai jointe à l’arrêt de la Cour en
                      7 Note de bas de page omise.
                      8 Arrêt, C.I.J. Recueil 2011 (II); déclaration commune de MM. les juges Cançado Trin-
                    dade et Yusuf, p. 468-470, par. 8, 10 et 13‑15.

                                                                                                        18




5 CIJ1021.indb 33                                                                                             13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 509

                    date du 1er avril 2011 en l’affaire relative à l’Application de la convention
                    internationale sur l’élimination de toutes les formes de discrimination raciale
                    (Géorgie c. Fédération de Russie) (C.I.J. Recueil 2011 (I), p. 239-322) . La
                    Cour n’est pas un tribunal arbitral.
                       8. La Grèce a clairement indiqué, dans sa requête en date du 13 jan-
                    vier 2011, que l’objet de celle-ci était d’informer la Cour de la « nature » de
                    ses « droits et intérêts d’ordre juridique » « auxquels … pourrait porter
                    atteinte » la décision qu’elle rendra dans la procédure principale intro-
                    duite par l’Allemagne (p. 11). La requête de la Grèce étant donc claire-
                    ment circonscrite, on imagine difficilement, gardant à l’esprit les décisions
                    rendues par ses juridictions, que la Cour puisse se prononcer dans la pro-
                    cédure principale sans que cela n’affecte l’intérêt d’ordre juridique de la
                    Grèce (au sens de l’article 62 du Statut).


                                         IV. Le jus gentium au XXIe siècle :
                                       droits des États et droits des individus

                                      1. Les Etats en tant que titulaires de droits :
                                  décisions judiciaires grecques visées par l’Allemagne
                       9. Dans le cadre de la procédure relative à la requête à fin d’interven-
                    tion de la Grèce (supra) (qui ne comporte qu’une phase écrite), l’Alle-
                    magne a, dans ses secondes écritures, cité trois décisions judiciaires
                    grec­ques à l’appui de son argument selon lequel il serait, selon elle, « tota-
                    lement » contradictoire que l’exécution d’une décision grecque en Italie
                    puisse affecter les intérêts juridiques de la Grèce dès lors que l’exécution de
                    cette décision a été refusée en Grèce 9. Le passage pertinent des observa-
                    tions additionnelles de l’Allemagne se lit comme suit :
                            « Dans la présente instance, les faits de la cause permettent encore
                         moins à la Grèce de faire valoir un intérêt d’ordre juridique. En 2002,
                         le Tribunal supérieur spécial grec créé par l’article 100 de la Consti-
                         tution, qui remplit les fonctions d’une cour constitutionnelle, a
                         confirmé dans son arrêt en l’affaire Margellos l’immunité juridiction-
                         nelle de l’Allemagne en infirmant la décision rendue par l’Areios Pagos
                         dans l’affaire Distomo, faisant ainsi obstacle à l’exécution de la déci-
                         sion du tribunal de première instance de Livadia sur le territoire grec.
                         En outre, la législation grecque (code de procédure civile, art. 923)
                         prévoit qu’aucune décision rendue contre un Etat étranger ne peut
                         être exécutée sur le sol grec sans autorisation expresse du ministre de
                         la justice grec. Or, ce dernier a refusé d’accorder son autorisation
                         dans le cas du jugement du tribunal de Livadia, dont l’exécution a
                         ensuite été demandée en Italie. Les plaignants ont saisi la Cour euro-
                         péenne des droits de l’homme pour protester contre ce refus. Dans
                       9 Observations additionnelles de l’Allemagne sur l’admission de la requête à fin d’inter-

                    vention déposée par la Grèce en date du 26 mai 2011, par. 5‑6.

                                                                                                             19




5 CIJ1021.indb 35                                                                                                  13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 510

                         l’affaire Kalogeropoulou, les juges de Strasbourg ont rejeté la requête.
                         Ainsi, la position officielle de la Grèce est que le jugement de Livadia
                         ne peut, et ne doit pas, être exécuté en Grèce. En conséquence, il
                         serait totalement contradictoire que l’exécution de ce même jugement
                         sur le sol italien puisse affecter un intérêt officiel de la Grèce. » 10
                        10. Les trois décisions judiciaires grecques citées par l’Allemagne sont,
                     par ordre hiérarchique : a) le jugement rendu en 1997 par le tribunal de
                     première instance de Livadia en l’affaire du Massacre de Distomo ; b) l’ar-
                     rêt rendu en 2000 par la Cour de cassation (Areios Pagos) dans cette
                     même affaire ; et c) l’arrêt rendu en 2002 par le Tribunal supérieur spécial
                     grec en l’affaire Margellos et autres. Il convient à ce stade, par souci de
                     clarté, de rappeler succinctement les procédures engagées en Grèce aux-
                     quelles l’Allemagne s’est référée 11.
                        11. En 1995, plus de 250 personnes, parents de victimes du massacre
                     perpétré en 1944 dans le village de Distomo, ont introduit une instance
                     contre l’Allemagne devant des juridictions grecques, demandant répara-
                     tion à raison des pertes en vies humaines et des pertes matérielles subies
                     du fait des actes commis au mois de juin 1944 par les forces d’occupation
                     allemandes (sous le IIIe Reich) en Grèce. Le tribunal de première instance
                    de Livadia a condamné l’Allemagne à verser des dommages-intérêts aux
                    parents des victimes. Arguant de son immunité, l’Allemagne s’est pourvue
                    en cassation devant l’Areios Pagos, mais cette juridiction a rejeté son
                    pourvoi.
                        12. Par suite de l’arrêt rendu par la Cour de cassation, le jugement du
                    tribunal de première instance de Livadia ordonnant le paiement de
                    ­dommages‑intérêts est devenu définitif. Les autorités allemandes ne s’y
                     étant toutefois pas conformées, les demandeurs ont cherché à en obtenir
                     l’exécution en sollicitant la saisie d’un bien allemand situé en Grèce. Il
                     était cependant nécessaire, s’agissant d’un Etat étranger, que le ministre
                     de la justice autorise une telle mesure d’exécution (code de procédure civile
                     grec, art. 923), ce qu’il n’a pas fait en l’espèce. Les demandeurs ont alors
                     saisi la Cour européenne des droits de l’homme (CEDH) 12, tirant grief du
                     refus de la Grèce et de l’Allemagne d’exécuter la décision rendue par le
                     tribunal de première instance de Livadia ; la CEDH a rejeté leur requête.
                        13. Dans le même temps, une autre instance s’est parallèlement dérou-
                     lée devant des juridictions grecques dans une affaire similaire (l’affaire
                     Margellos et autres). La Cour de cassation a renvoyé cette affaire devant
                     le Tribunal supérieur spécial grec, lui posant pour l’essentiel les questions
                     suivantes : a) l’exception à l’immunité de l’Etat en ce qui concerne les
                     actes délictuels commis jure imperii dans l’Etat du for est‑elle une règle

                       10 Observations additionnelles de l’Allemagne sur l’admission de la requête à fin d’in-

                    tervention déposée par la Grèce en date du 26 mai 2011, par. 5.
                       11 Ibid.
                       12 Invoquant le paragraphe 1 de l’article 6 de la Convention européenne des droits

                    de l’homme ; CEDH, affaire Kalogeropoulou et autres c. Grèce et Allemagne, arrêt du
                    12 décembre 2002 (requête 59021/00).

                                                                                                           20




5 CIJ1021.indb 37                                                                                                13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 511

                    généralement reconnue du droit international coutumier ? ; b) le cas
                    échéant, s’applique‑t‑elle aux actes délictuels commis durant un conflit
                    armé à l’encontre de non‑combattants n’ayant pas pris part audit conflit ?
                       14. Le Tribunal supérieur spécial grec a notamment jugé, à une majo-
                    rité de six voix contre cinq, que, en vertu du droit international coutumier,
                    un Etat étranger bénéficie de l’immunité souveraine à l’égard de tout acte
                    délictuel commis dans l’Etat du for, que le comportement en cause soit ou
                    non contraire à des normes du jus cogens ou que ses forces armées aient
                    ou non agi dans le cadre d’un conflit armé. L’arrêt rendu par le Tribunal
                    supérieur spécial en l’affaire Margellos a donc essentiellement eu pour
                    effet d’infirmer le jugement du tribunal de première instance de Livadia
                    octroyant des dommages‑intérêts aux requérants, jugement que la Cour
                    de cassation avait confirmé 13.

                                   2. Les Etats en tant que titulaires de droits :
                              résumé des décisions rendues par les juridictions grecques
                    a) Jugement du tribunal de première instance de Livadia en l’affaire du
                        ­Massacre de Distomo (1997)
                       15. Le 25 septembre 1997, le tribunal de première instance de Livadia a
                    jugé qu’un Etat ne pouvait se prévaloir de son immunité lorsque l’acte qui
                    lui est attribué a été commis en violation de normes du jus cogens, et a
                    déclaré qu’un Etat commettant pareille violation renonçait indirectement à
                    son immunité. Ce tribunal a donc retenu la responsabilité de l’Allemagne et
                    l’a condamnée à verser des dommages‑intérêts aux parents des victimes du
                    massacre de Distomo. Ce jugement a fait l’objet d’une procédure d’exécution
                    en Italie, procédure à laquelle l’Allemagne s’est référée dans les pièces qu’elle
                    a communiquées à la Cour en la présente affaire 14. En ce qui concerne le
                    jus cogens, le tribunal de Livadia s’est expressément référé à la quatrième
                    convention de La Haye du 19 octobre 1907, à l’article 46 du règlement con-
                    cernant les lois et les coutumes de la guerre y annexé, ainsi qu’au droit inter-
                    national coutumier et au principe général de droit ex injuria jus non oritur.
                    b) Arrêt de la Cour de cassation (Areios Pagos) en l’affaire du Massacre
                        de Distomo (2000)
                       16. Invoquant son immunité de juridiction devant les tribunaux grecs,
                    l’Allemagne s’est ensuite pourvue devant la Cour de cassation grecque
                    (Areios Pagos) contre ce jugement de première instance. Dans son arrêt
                    du 4 mai 2000, la première chambre de la Cour de cassation a jugé, par
                    sept voix contre quatre, que les juridictions grecques avaient compétence
                    pour connaître de l’affaire du Massacre de Distomo. Sur le fond, la Cour

                        13 Dans le cadre du pourvoi que l’Allemagne a formé contre la préfecture de Voiotia,

                    celle-ci représentait 118 personnes du village de Distomo.
                        14 Voir annexe 17 du mémoire de l’Allemagne et des observations de la Grèce en

                    réponse aux observations écrites de l’Allemagne et de l’Italie.

                                                                                                         21




5 CIJ1021.indb 39                                                                                              13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 512

                     de cassation a tout d’abord déclaré que la règle de l’immunité de l’Etat est
                     une règle généralement acceptée du droit international et qu’elle fait par-
                     tie, en vertu du paragraphe 1 de l’article 28 de la Constitution grecque, de
                     l’ordre juridique grec. La Cour a ensuite indiqué que les pays européens
                     reconnaissaient désormais que l’immunité de l’Etat n’est pas absolue et
                     qu’elle ne s’applique qu’aux actes accomplis jure imperii et non aux actes
                    jure gestionis, accomplis par l’Etat agissant comme un particulier.
                        17. La Cour de cassation a de plus jugé que l’immunité restreinte était
                    consacrée dans la convention européenne sur l’immunité des Etats
                    ­adoptée à Bâle le 16 mai 1972 (ci‑après la « convention de Bâle »). En
                    Europe, si huit Etats seulement (y compris l’Allemagne) avaient ratifié
                    cette convention, tous les autres acceptaient la doctrine de l’immunité res-
                     treinte. La Cour de cassation a en outre estimé qu’il existait une règle de
                     droit international coutumier généralement acceptée selon laquelle les
                     Etats étaient compétents pour connaître des demandes de dommages-­
                     intérêts formées à l’encontre d’un Etat étranger se rapportant à des actes
                     délictuels commis par les organes de cet Etat contre des personnes ou des
                     biens sur le territoire de l’Etat du for et ce, même si les actes en question
                     avaient été accomplis jure imperii.
                        18. La Cour de cassation a par ailleurs jugé qu’un Etat renonçait
                     implicitement à son immunité lorsque les actes en question étaient accom-
                     plis en violation de normes du jus cogens (se référant de nouveau à l’ar-
                     ticle 46 du règlement concernant les lois et coutumes de la guerre sur terre
                     annexé à la quatrième convention de La Haye de 1907). L’Areios Pagos a
                     précisé qu’il devrait être fait exception à la règle de l’immunité lorsque les
                     actes à raison desquels il était demandé réparation (en particulier s’agis-
                     sant de crimes contre l’humanité) avaient été commis à l’encontre d’indi-
                     vidus se trouvant en un endroit donné qui n’étaient ni directement ni
                     indirectement liés aux opérations militaires ; de plus, il était implicitement
                     renoncé à l’immunité dès lors que de tels actes étaient, comme indiqué
                     précédemment, commis en violation du jus cogens.

                    c) Arrêt rendu par le Tribunal supérieur spécial grec en l’affaire Margellos
                        et autres (2002)
                       19. Répondant à une question qui lui avait été soumise dans le cadre
                    d’une affaire semblable à l’affaire susmentionnée, le Tribunal supérieur spé-
                    cial grec a jugé — par une majorité de six voix contre cinq — dans une
                    décision en date du 17 septembre 2002 que, en l’état du développement du
                    droit international, il n’existait pas de règle généralement acceptée qui per-
                    mettrait, en vertu d’une exception au principe de l’immunité, de poursuivre
                    licitement un Etat devant les juridictions d’un autre Etat afin d’obtenir répa-
                    ration à raison de violations commises sur le territoire de l’Etat du for aux-
                    quelles auraient pris part les forces armées de l’Etat défendeur, que les actes
                    en question aient été ou non commis en violation de normes du jus cogens.
                       20. Le Tribunal supérieur spécial grec a en outre jugé que l’article 31
                    de la convention de Bâle de 1972, qui prévoit qu’un Etat jouit de l’immu-

                                                                                                22




5 CIJ1021.indb 41                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 513

                    nité en ce qui concerne tout acte de ses forces armées, était formulé en des
                    termes absolus. Les cinq juges minoritaires ont toutefois soutenu, dans
                    leur opinion dissidente commune, que l’interdiction de commettre des
                    crimes de guerre faisait partie des normes impératives du droit internatio-
                    nal (jus cogens), et que les dispositions de la quatrième convention de
                    La Haye de 1907 concernant les lois et coutumes de la guerre sur terre
                    étaient désormais généralement reconnues comme des normes impératives
                    du droit international coutumier (jus cogens).

                                       3. Les Etats en tant que titulaires de droits :
                                      l’approche de l’Allemagne et celle de la Grèce
                       21. Dans sa requête à fin d’intervention du 13 janvier 2011, la Grèce
                    s’est aussi expressément référée à la requête introductive d’instance de
                    l’Allemagne (en date du 23 décembre 2008) 15 et a avancé ce qui suit :
                               « [L’]intérêt d’ordre juridique [de la Grèce] découle du fait que
                            l’Allemagne a, sinon reconnu, du moins tacitement admis sa respon-
                            sabilité internationale à l’égard de la Grèce à raison de tous les actes
                            et omissions commis par le IIIe Reich entre le 6 avril 1941, date de
                            l’invasion de la Grèce par l’Allemagne, et le 8 mai 1945. » (P. 7.)
                    La Grèce a en outre argué, dans sa requête, de ses droits et de sa compé-
                    tence en vertu du droit international général relativement aux décisions
                    rendues par ses tribunaux internes (voir supra) et exécutoires par des juri-
                    dictions italiennes (p. 5 et 9).
                       22. Dans sa réponse du 23 mars 2011, l’Allemagne a fait valoir que, en
                    présentant sa thèse comme elle le faisait, la Grèce n’avait pas réussi à
                    démontrer son « intérêt d’ordre juridique ». Elle a opéré une distinction
                    entre les intérêts des individus concernés et ceux de l’Etat grec. Se référant
                    aux intérêts des individus relativement à l’affaire du Massacre de Distomo,
                    elle a indiqué ce qui suit :
                               « Les particuliers qui ont obtenu gain de cause dans l’affaire Dis‑
                            tomo ont certainement un intérêt juridique à voir les décisions ren-
                            dues en premier ressort par les autorités compétentes (tribunal de
                            première instance de Livadia), confirmées par l’Areios Pagos, exécu-
                            tées, que ce soit en Grèce, en Italie ou dans tout autre pays où ils
                            peuvent espérer saisir des avoirs allemands. Toutefois, il ne s’agit pas
                            d’un intérêt de l’Etat grec… [L’]Italie a outrepassé les limites de son
                            pouvoir souverain légitime en prêtant la main à l’exécution de déci-
                            sions de la justice grecque qui, depuis le prononcé de l’arrêt de la
                            Cour suprême spéciale en l’affaire Margellos, ne peuvent plus être
                            exécutées en Grèce. Le seul, unique et véritable objet de la décision
                            de la Cour sera le comportement de l’Italie. » 16
                       15Au point 3 et au paragraphe 10.
                       16Observations écrites de l’Allemagne sur l’admission de la requête à fin d’intervention
                    déposée par la Grèce en date du 26 mai 2011, par. 17.

                                                                                                            23




5 CIJ1021.indb 43                                                                                                 13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 514

                      23. L’Italie s’est quant à elle, dans une lettre en date du 23 mai 2011,
                    de nouveau contentée de dire, confirmant ainsi sa position, qu’elle n’éle-
                    vait pas d’objection à la demande d’intervention de la Grèce. La Grèce a
                    pour sa part avancé, dans sa dernière communication en date du
                    5 mai 2011, qu’en l’espèce la question avait trait à l’exécution de décisions
                    judiciaires grecques 17. Selon elle,
                         « un organe juridictionnel grec et des citoyens grecs se trouvent au
                         centre de procédures d’exécution italiennes et entre le duel exécution
                         versus immunité.
                            Par voie de conséquence, la décision de la Cour quant à la suscep-
                         tibilité que des jugements — italiens et grecs — reçoivent exécution
                         en Italie intéresse directement et principalement la Grèce et pourrait
                         affecter les intérêts de nature juridique, notamment concernant les
                         personnes de nationalité hellénique, dont jouit la Grèce en vertu du
                         droit international général. » 18
                       24. Il est à mon sens difficile de nier que la question de l’exécution de
                    décisions rendues par la justice d’un Etat, qui fait partie intégrante de cet
                    Etat, constitue un intérêt d’ordre juridique dudit Etat aux fins de son
                    intervention dans une instance judiciaire internationale. Tel est le cas
                    même si les bénéficiaires ultimes de l’exécution desdites décisions sont des
                    individus, des êtres humains, des nationaux de cet Etat. Un intérêt se rap-
                    portant à l’exécution (à l’étranger) de décisions judiciaires ne peut qu’être
                    qualifié d’intérêt d’ordre juridique, et ne saurait être considéré comme un
                    intérêt d’un autre type ou de nature différente.

                                   4. Les individus en tant que titulaires de droits :
                              l’héritage de la subjectivité de l’individu en droit des gens
                       25. Dans la présente procédure relative à la demande d’intervention de
                    la Grèce, l’Allemagne a curieusement jugé opportun de mettre en avant la
                    question des individus en tant que titulaires de droits — question qui était
                    à mon sens centrale aux fins du récent examen de la demande reconven-
                    tionnelle de l’Italie ayant donné lieu, data venia, à une décision regrettable
                    de la Cour dans l’ordonnance qu’elle a rendue le 6 juillet 2010 en la
                    présente affaire relative aux Immunités juridictionnelles de l’Etat, par
                    ­
                    laquelle elle a rejeté ladite demande. J’avais éprouvé la nécessité d’exposer
                    mon opinion fermement dissidente (C.I.J. Recueil 2010 (I), p. 329-397,
                    par. 1‑179) relativement à cette décision de la Cour, opinion dans laquelle
                    je faisais notamment valoir que les Etats ne sauraient renoncer à des
                    revendications portant sur des droits inhérents aux êtres humains (tels
                    que, dans le contexte de cette demande reconventionnelle, le droit à l’in-
                    tégrité de la personne, ou celui de ne pas être astreint au travail forcé) par

                        17 Observations de la Grèce en réponse aux observations écrites de l’Allemagne et de

                    l’Italie en date du 5 mai 2011, par. 6.
                        18 Ibid., par. 6.



                                                                                                         24




5 CIJ1021.indb 45                                                                                              13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 515

                    le biais d’accords interétatiques. Il ne peut y avoir à cet égard de renon-
                    ciation tacite ou expresse, car les droits en cause ne sont pas des droits des
                    Etats, mais ceux d’êtres humains. Ainsi que je l’ai notamment fait valoir
                    dans mon opinion susmentionnée :
                            « Les Etats sont libres de renoncer à des revendications portant sur
                         leurs propres droits. Mais ils ne sauraient renoncer aux revendica-
                         tions portant sur la réparation de violations graves de droits qui ne
                         sont pas les leurs, de droits qui sont inhérents à la personne humaine.
                         Toute prétendue renonciation en ce sens est contraire à l’ordre public
                         international et constitue une violation du jus cogens. Cette perspec-
                         tive plus large, dans le cadre d’une échelle de valeurs supérieure, est
                         conforme à la vision des « pères fondateurs » du droit des gens (le
                         jus gentium), ainsi qu’à ce qui représente à mon avis le courant le plus
                         lucide de la pensée internationaliste contemporaine.
                            On ne saurait bâtir (et tenter de maintenir) un ordre juridique
                         international sur la souffrance d’êtres humains, sur le silence des
                         innocents voués à l’oubli. A l’époque où des civils furent déportés
                         en masse et furent envoyés au travail forcé au cours des deux
                         guerres mondiales (en 1916‑1918 et en 1943‑1945) du XXe siècle (et
                         non pas uniquement pendant la seconde guerre mondiale), nul
                         n’ignorait qu’il s’agissait là d’un acte illicite, d’une atrocité, d’une
                         violation grave des droits de l’homme et du droit international huma-
                         nitaire, qui finit par être reconnu comme un crime de guerre et un
                         crime contre l’humanité. La conscience, supérieure à la volonté, fait
                         progresser le droit, dont elle est la source matérielle ultime, en élimi-
                         nant l’injustice manifeste. » (C.I.J. Recueil 2010 (I), p. 396-397,
                         par. 178‑179.)
                       26. La question des droits de l’individu est de nouveau mise en lumière
                    en la présente affaire, en ce qui concerne cette fois la requête à fin d’inter-
                    vention de la Grèce (voir supra). Il me semble donc également opportun
                    de livrer mes réflexions sur ce point. La première chose à rappeler est
                    l’héritage de la subjectivité de l’individu en droit des gens. N’oublions
                    pas toute l’importance que les « pères fondateurs » de cette discipline
                    ­attachaient, comme chacun sait, à cette question. Dès le XVIe siècle se
                    développa l’idée avancée par Francisco de Vitoria (l’auteur du célèbre
                    Relecciones Teológicas, 1538‑1539) selon laquelle le droit des gens régit
                    une communauté internationale (totus orbis) composée d’êtres humains
                    organisés socialement en Etats et formant également l’humanité elle-
                    même ; la réparation de violations des droits (de l’homme) traduit une
                    nécessité internationale que remplit le droit des gens, les mêmes principes
                    de justice s’appliquant aussi bien aux Etats qu’aux individus et peuples les
                    composant. Alberico Gentili (auteur de De jure belli, 1598) fit à son tour
                    valoir, à la fin du XVIe siècle, que le droit régit les rapports entre les
                    membres de la societas gentium universelle.
                       27. Au XVIIe siècle, Francisco Suárez (auteur du traité De legibus ac
                    deo legislatore, 1612) avança l’idée que le droit des gens révèle l’unité et

                                                                                                25




5 CIJ1021.indb 47                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 516

                    l’universalité du genre humain, et régit les rapports entre les Etats en tant
                    que membres de la société universelle. Peu de temps après, Hugo Grotius
                    (De jure belli ac pacis, 1625) fit valoir que la societas gentium englobe
                    l’humanité tout entière, et que la communauté internationale ne peut pas
                    prétendre se fonder sur la volonté de chaque Etat pris individuellement.
                    Les êtres humains — qui occupent une place centrale dans les relations
                    internationales — ont des droits vis‑à‑vis de l’Etat souverain, qui ne peut
                    exiger de ses citoyens l’obéissance absolue (l’impératif du bien commun),
                    la « raison d’Etat » ayant ses limites et ne pouvant écarter le droit. Dans
                    ce même ordre d’idées, Samuel Pufendorf (De jure naturae et gentium,
                    1672) avança au XVIIe siècle que le législateur doit obéir à la raison, tan-
                    dis que Christian Wolff (Jus gentium methodo scientifica pertractatum,
                    1749) estimait que, tout comme les individus doivent — au sein de
                    l’Etat — promouvoir le bien commun, l’Etat a corrélativement pour obli-
                    gation de rechercher la perfection 19.

                       28. La personnification ultérieure de l’Etat tout-puissant, qui trouve
                    principalement sa source dans la philosophie du droit de Hegel, eut une
                    influence néfaste sur l’évolution du droit international à la fin du
                    XIXe siècle et au cours des premières décennies du XXe siècle. Ce courant
                    doctrinal s’opposa autant qu’il le pouvait à l’idéal d’émancipation de
                    l’être humain du contrôle absolu de l’Etat et à la reconnaissance de l’indi-
                    vidu en tant que sujet de droit international. Mais la soumission de l’indi-
                    vidu à la « volonté » de l’Etat n’emporta jamais totalement la conviction
                    et fut bientôt ouvertement contestée par le courant le plus lucide de la
                    doctrine. L’idée de la souveraineté absolue de l’Etat — qui conduisit à
                    son irresponsabilité et sa prétendue omnipotence, et ne put empêcher les
                    atrocités successivement commises par lui (ou en son nom) contre les êtres
                    humains — se révéla, avec le temps, totalement dépourvue de fondement.
                       29. Le massacre de Distomo (1944), objet d’une affaire portée devant
                    les tribunaux grecs (voir supra), n’est que l’une des nombreuses atrocités
                    perpétrées par les Etats au cours du siècle passé. Beaucoup d’écrits ont été
                    publiés à ce sujet ; les faits sont de notoriété publique et sont incontestés.
                    Ce massacre fut notamment relaté comme suit :
                            « Le 10 juin 1944 au matin, des soldats nazis, qui se présentèrent
                         comme des marchands, entrèrent dans le village grec de Distomo (pré-
                         fecture de Voiotia) à la recherche de résistants grecs supposés se trouver
                         dans la région. Le village de Distomo ne faisant pas partie du mouve-
                         ment de résistance, ils n’y trouvèrent aucun membre de celle-ci. Les
                         soldats poursuivirent leur route en direction de Delphes. Alors qu’ils
                         venaient de quitter cette ville pour se rendre à Steiri, les soldats nazis
                         furent attaqués par des résistants grecs et dix‑huit d’entre eux périrent.
                       19 A. A. Cançado Trindade, « A Personalidade e a Capacidade Jurídicas do Indivíduo

                    como Sujeito do Direito Internacional », Jornadas de Derecho Internacional [de l’OEA]
                    (Mexico, décembre 2001), Washington, D.C., sous‑secrétariat des affaires juridiques de
                    l’OEA, 2002, p. 311‑347.

                                                                                                       26




5 CIJ1021.indb 49                                                                                            13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 517

                         Les soldats nazis ayant survécu rebroussèrent alors chemin et, passant
                         par Delphes, retournèrent à Distomo où ils firent régner la terreur,
                         massacrant avec cruauté 218 personnes, hommes, femmes et enfants.
                            Ces soldats prirent d’assaut le village et ordonnèrent à tous les habi-
                         tants de rester chez eux. Ils se livrèrent, deux heures durant, allant de
                         maison en maison, à un véritable massacre : ils tuèrent à la baïonnette les
                         jeunes enfants dans leur berceau, arrachèrent les fœtus du ventre de leur
                         mère et décapitèrent le prêtre du village. Les seuls survivants, qui avaient
                         réussi à fuir dans les montagnes, ne se remirent jamais complètement de
                         l’horreur qu’ils vécurent ce jour. En mémoire des disparus, tous les habi-
                         tants du village se parèrent de noir des années durant ; les parents des
                         victimes du massacre de Distomo pleurent aujourd’hui encore leurs
                         morts. Ce meurtre de masse est considéré comme l’un des massacres de
                         civils non juifs les plus sauvages de la seconde guerre mondiale. » 20

                                    5. Les individus en tant que titulaires de droits :
                                    leur présence dans l’ordre juridique international
                                              et leur participation à celui‑ci
                       30. Sans surprise, la conscience humaine réagit contre les atrocités com-
                    mises par les Etats. L’Etat — cela est désormais reconnu — est responsable
                    de tous ses actes, jure gestionis et jure imperii, et omissions constitutifs de
                    violations graves des droits de la personne humaine (droits de l’homme et
                    droit international humanitaire). En cas de violation de droits de l’homme,
                    l’accès direct de l’individu à des juridictions nationales et internationales se
                    justifie donc parfaitement pour lui permettre de faire valoir ses droits (même
                    contre son propre Etat) 21. La nécessité de reconnaître la legitimatio ad cau‑
                    sam en droit international aux individus est aujourd’hui largement admise 22.
                    Après tout, les individus ont depuis déjà longtemps marqué leur présence
                    dans l’ordre juridique international et leur participation à celui‑ci.
                       31. L’individu a en réalité toujours été en contact — que ce soit direc-
                    tement ou indirectement — avec l’ordre juridique international. Il est
                    sujet de droit interne et de droit international 23. Dans l’entre‑deux guerres,
                       20 E. Vournas, « Prefecture of Voiotia v. Federal Republic of Germany : Sovereign

                    Immunity and the Exception for Jus Cogens Violations », New York Law School Journal of
                    International and Comparative Law, vol. 21 (2002), p. 635‑636.
                       21 S. Glaser, « Les droits de l’homme à la lumière du droit international positif »,

                    Mélanges offerts à H. Rolin — Problèmes de droit des gens, Paris, Pedone, 1964, p. 117‑118 ;
                    voir également p. 105‑106 et 114‑116.
                       22 Voir note 34 infra.
                       23 Sur la question de l’évolution de la personnalité juridique en droit des gens, voir

                    H. Mosler, « Réflexions sur la personnalité juridique en droit international public »,
                    Mélanges offerts à H. Rolin — Problèmes de droit des gens, Paris, Pedone, 1964, p. 228‑251 ;
                    G. Arangio‑Ruiz, Diritto Internazionale e Personalità Giuridica, Bologne, Coop. libr. univ.,
                    1972, p. 9‑268 ; G. Scelle, « Some Reflections on Juridical Personality in International
                    Law », Law and Politics in the World Community (G. A. Lipsky, dir. publ.), Berkeley/Los
                    Angeles, University of California Press, 1953, p. 49‑58 et 336 ; J. A. Barberis, « Nouvelles
                    questions concernant la personnalité juridique internationale », Recueil des cours de l’Aca‑
                    démie de droit international de La Haye (RCADI), vol. 179 (1983), p. 157‑238.

                                                                                                             27




5 CIJ1021.indb 51                                                                                                  13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 518

                    les expériences des systèmes des minorités 24 et des mandats 25 menées du
                    temps de la Société des Nations en témoignent 26. Est ensuite apparu le
                    régime de tutelle 27 du temps de l’Organisation des Nations Unies, parallè-
                    lement au développement progressif, sous l’égide de celle‑ci, de divers
                    mécanismes — conventionnels ou non — de protection internationale des
                    droits de l’homme. Ces expériences, qui remontent au début du XXe siècle,
                    eurent une incidence sur l’évolution ultérieure de la protection internatio-
                    nale des droits de la personne humaine 28.
                       32. L’importante évolution que connurent, au cours des dernières
                    décennies, le droit international des droits de l’homme ainsi que le droit
                    international humanitaire contribua de manière décisive à mettre en évi-
                    dence et à réaffirmer le rapport constant de l’individu à l’ordre juridique
                    international. Le droit international humanitaire considère également les
                    personnes protégées non pas comme de simples objets des règles ainsi
                    créées, mais comme de véritables sujets de droit international 29. Les
                    normes du droit international des droits de l’homme ont dans les faits
                    depuis longtemps une incidence sur le corpus juris du droit international
                    humanitaire et son application. A la lumière du principe d’humanité,
                    cette matière se libère progressivement d’une conception — obsolète —

                        24 Voir, par exemple, P. de Azcárate, League of Nations and National Minorities : An

                    Experiment, Washington, Carnegie Endowment for International Peace, 1945, p. 123‑130 ;
                    J. Stone, International Guarantees of Minorities Rights, Oxford University Press, 1932,
                    p. 56 ; A. N. Mandelstam, « La protection des minorités », RCADI, vol. 1 (1923), p. 363‑519.
                        25 Voir, par exemple, G. Diena, « Les mandats internationaux », RCADI, vol. 5 (1924),

                    p. 246‑261 ; N. Bentwich, The Mandates System, Londres, Longmans, 1930, p. 114 ; Quincy
                    Wright, Mandates under the League of Nations, Chicago University Press, 1930, p. 169‑172.
                        26 C. A. Norgaard, The Position of the Individual in International Law, Copenhague,

                    Munksgaard, 1962, p. 109‑131 ; A. A. Cançado Trindade, « Exhaustion of Local Reme-
                    dies in International Law Experiments Granting Procedural Status to Individuals in the
                    First Half of the Twentieth Century », Netherlands International Law Review/Nederlands
                    Tijdschrift voor international Recht, vol. 24 (1977), p. 373‑392.
                        27 Voir, par exemple, C. E. Toussaint, The Trusteeship System of the United Nations,

                    Londres, Stevens, 1956, p. 39, 47 et 249‑250 ; J. Beauté, Le droit de pétition dans les terri‑
                    toires sous tutelle, Paris, LGDJ, 1962, p. 48‑136 ; G. Vedovato, « Les accords de tutelle »,
                    RCADI, vol. 76 (1950), p. 613‑694.
                        28 Voir, par exemple, C. Th. Eustathiades, « Une nouvelle expérience en droit interna-

                    tional — Les recours individuels à la Commission des droits de l’homme », Grundprobleme
                    des internationalen Rechts — Festschrift für J. Spiropoulos, Bonn, Schimmlebusch, 1957,
                    p. 111‑137, en particulier p. 77 et 121, note 32.
                        29 Tel est, par exemple, ce qui découle des quatre conventions de Genève de 1949 rela-

                    tives au droit international humanitaire, établies à partir des droits des personnes protégées
                    (articles 14 et 78 de la troisième convention ; article 27 de la quatrième convention). Cela
                    découle en outre clairement du fait que ces quatre conventions interdisent sans détour
                    aux Etats parties de déroger — par accord spécial — aux règles énoncées, et en particulier
                    de limiter les droits des personnes protégées par ces instruments (article 6 des première,
                    deuxième et troisième conventions de Genève ; article 7 de la quatrième convention). En
                    réalité, dès la fin du XIXe siècle et le début du XXe siècle, les premières conventions rela-
                    tives au droit international humanitaire se préoccupaient du sort des êtres humains durant
                    les conflits armés, reconnaissant ainsi l’individu en tant que bénéficiaire direct des obliga-
                    tions conventionnelles internationales.

                                                                                                               28




5 CIJ1021.indb 53                                                                                                    13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 519

                    purement étatique et met de plus en plus l’accent sur les personnes proté-
                    gées et sur la responsabilité à raison de la violation de leurs droits 30.
                       33. Les tentatives passées visant à nier aux individus le statut de sujet de
                    droit international, au motif que ne leur étaient pas reconnues certaines
                    facultés conférées aux Etats (comme, par exemple, la capacité de conclure
                    des traités), ont définitivement perdu tout sens 31. Outre qu’elle n’est pas
                    défendable, cette conception apparaît viciée par un sombre dogmatisme
                    idéologique, dont la principale conséquence a été d’aliéner l’individu de
                    l’ordre juridique international 32. Dans la brève période au cours de laquelle
                    cette conception étatique prévalait, à la lumière — ou, pour être plus exact,
                    à l’ombre — du positivisme juridique, des atrocités ont été commises
                    contre l’être humain, à une échelle sans précédent. En témoigne, dans le
                    contexte de la présente affaire soumise à la Cour, le massacre de Distomo
                    du 10 juin 1944.
                       34. Nul n’oserait aujourd’hui nier, en conscience, que les êtres humains
                    possèdent bien des droits et des obligations découlant directement du droit
                    international, avec lequel ils se trouvent en contact direct. Rien dans le droit
                    international n’interdit, intrinsèquement, ou ne rend impossible ce contact
                    direct. Chaque personne ou entité peut parfaitement être conceptualisée en
                    tant que sujet de droit international, en tant que titulaire de droits et débi-
                    teur d’obligations découlant directement de normes du droit international. Il
                    en va ainsi des êtres humains, qui ont de la sorte favorisé et renforcé leur
                    contact direct — sans intermédiaire — avec l’ordre juridique international 33.
                       35. Pour résumer, le processus même de formation et d’application des
                    normes du droit international cesse d’être le monopole des Etats. Au‑delà
                    de sa présence dans l’ordre juridique international, de sa participation à
                    celui‑ci, de la reconnaissance de ses droits en tant que sujet de droit inter-

                        30 Sur les origines de cette évolution, voir E. W. Petit de Gabriel, Las Exigencias de

                    Humanidad en el Derecho Internacional Tradicional (1789-1939), Madrid, Tecnos, 2003,
                    p. 149, 171 et 210.
                        31 Au plan national non plus, tous les individus ne prennent pas part, directement ou

                    indirectement, au processus de formation du droit ; ils n’en perdent pas pour autant leur
                    qualité de sujets de droit. Ce courant doctrinal, qui cherche à promouvoir une définition
                    aussi stricte de la subjectivité internationale, la subordonnant à la formation même des
                    normes internationales et au respect de celles‑ci, n’est pas défendable, pas même en droit
                    interne, qui ne requiert pas — et n’a jamais requis — de tous les individus qu’ils participent
                    à la formation et à l’application des normes juridiques pour être des sujets (titulaires) de
                    droit et être liés par les obligations découlant de ces normes.
                        32 Il est surprenant — si ce n’est stupéfiant — en plus d’être regrettable de voir cette

                    conception répétée de manière machinale et ad nauseam par un certain courant doctrinal,
                    qui cherche apparemment à faire accroire que l’intermédiaire de l’Etat, entre les individus
                    et l’ordre juridique international, serait inévitable et permanent. Rien n’est moins vrai.
                        33 Le mouvement international favorable aux droits de l’homme, initié par la Déclara-

                    tion universelle des droits de l’homme de 1948, a ôté toute autorité aux analogies erronées
                    susmentionnées et est venu à bout des distinctions opérées traditionnellement (par exemple,
                    sur le fondement de la nationalité) : les sujets de droit sont tous les êtres humains en tant
                    que membres de la « société universelle » ; R. Cassin, « L’homme sujet de droit international
                    et la protection des droits de l’homme dans la société universelle », La technique et les prin‑
                    cipes du droit public — Etudes en l’honneur de G. Scelle, vol. I, Paris, LGDJ, 1950, p. 81‑82.

                                                                                                                29




5 CIJ1021.indb 55                                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 520

                    national, l’individu doit pouvoir avoir la capacité, d’un point de vue pro-
                    cédural, de défendre ses droits au plan international. C’est en renforçant
                    la pleine capacité procédurale des individus que la protection internatio-
                    nale des droits de l’homme devient réalité 34.

                                   6. Les individus en tant que titulaires de droits :
                        la réhabilitation de l’individu en tant que sujet de droit international
                       36. Bien que les réalités internationales ne soient aujourd’hui (nul ne le
                    niera) en rien comparables à ce qu’elles étaient à l’époque des « pères fon-
                    dateurs » du droit international, qui ont avancé l’idée d’une civitas maxima
                    gentium régie par le droit des gens, il existe une aspiration humaine récur-
                    rente, transmise de génération en génération au cours des siècles passés et
                    ayant eu pour effet de créer un ordre juridique international applicable à
                    la fois aux Etats (et aux organisations internationales) et aux individus,
                    conformément à certaines normes universelles de justice. De là découle
                    l’importance que revêt la personnalité juridique internationale des indivi-
                    dus, en tant que sujets de droit interne et de droit international, dans ce
                    nouveau corpus juris de protection.
                       37. L’individu, en tant que sujet direct de droit international, pouvait
                    assurément être distingué de son propre Etat, et un tort commis à son
                    encontre était une violation des normes classiques du jus gentium, en tant
                    que minimum juridique universel 35. Le nouveau corpus juris du droit inter-
                    national des droits de l’homme a été bâti sur les impératifs de protection et
                    les intérêts supérieurs de l’être humain, indépendamment de son lien de
                    nationalité ou de son statut politique, ou de toute autre situation ou circons-
                    tance. De là découle l’importance, dans ce nouveau droit de protection, de
                    la personnalité juridique de l’individu en tant que sujet (et non simplement
                    en tant qu’« acteur ») du droit interne et du droit international 36.


                        34 Voir A. A. Cançado Trindade, El Acceso Directo del Individuo a los Tribunales Inter‑

                    nacionales de Derechos Humanos, Bilbao, Universidad de Deusto, 2001, p. 17‑96. Même
                    si la vie fait que certains individus (par exemple les enfants, les malades mentaux, les
                    personnes âgées ou autres) ne jouissent pas de la pleine capacité (par exemple en droit
                    civil), ils ne cessent pas pour autant d’être titulaires de droits opposables même aux Etats.
                    L’individu est sujet jure suo du droit international, en toutes circonstances, ainsi que cela
                    est avancé par la branche la plus lucide de la doctrine, depuis les écrits des « pères fonda-
                    teurs » de la discipline ; P. N. Drost, Human Rights as Legal Rights, Leyde, Sijthoff, 1965,
                    p. 226‑227 ; voir également p. 215 et 223. Les droits de l’homme ont été conçus comme
                    inhérents à chaque être humain, en toutes circonstances.
                        35 C. Parry, « Some Considerations upon the Protection of Individuals in International

                    Law », RCADI, vol. 90 (1956), p. 686‑688 et 697‑698.
                        36 La mise en œuvre et le développement du droit international des droits de l’homme

                    ont, à leur tour, eu une incidence sensible — et cela n’a rien d’étonnant — sur les diffé-
                    rents courants du droit international public contemporain ; voir A. A. Cançado Trindade,
                    Tratado de Direito Internacional dos Direitos Humanos, vol. I, 2e éd., Porto Alegre/Brésil,
                    S. A. Fabris Ed., 2003, p. 33‑50, et vol. II, 1999, p. 23‑194 ; A. A. Cançado Trindade, El
                    Derecho Internacional de los Derechos Humanos en el Siglo XXI, Santiago, Editorial Jurí-
                    dica de Chile, 2001, p. 15‑58 et 375‑427.

                                                                                                              30




5 CIJ1021.indb 57                                                                                                   13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 521

                       38. En réalité, les inconvénients manifestes de la protection de l’indi-
                    vidu par l’intermédiaire de son Etat de nationalité, c’est‑à‑dire par l’exer-
                    cice discrétionnaire de la protection diplomatique, qui rendait les Etats
                    « demandeurs » tout à la fois « juges et parties » 37, furent reconnus dès les
                    premières décennies du XXe siècle. En 1931, André Mandelstam fit état,
                    dans une monographie, de la nécessité de reconnaître un minimum juri‑
                    dique — le droit international et les droits de l’homme primant sur l’ordre
                    juridique étatique — au-dessous duquel la communauté internationale ne
                    devait pas permettre à l’Etat de descendre. Pour lui, l’« horrible expé-
                    rience de notre temps » avait démontré qu’il était urgent de reconnaître ce
                    minimum juridique, pour mettre fin au « pouvoir illimité » de l’Etat sur la
                    vie et la liberté de ses citoyens, et à la « complète impunité » de l’Etat qui
                    violait les « droits les plus sacrés de l’individu » 38.

                       39. Dans son célèbre Précis de 1932‑1934, Georges Scelle critiqua la
                    fiction consistant à opposer une « société interétatique » à une société
                    (nationale) d’individus : l’une et l’autre — fit‑il valoir — sont formées par
                    des individus, sujets de droit interne et de droit international, qu’ils soient
                    mus par des intérêts privés ou chargés d’exercer des fonctions publiques
                    (dirigeants et agents de l’Etat) visant à protéger les intérêts des collectivi-
                    tés nationales et internationales. G. Scelle décrivit ensuite « le mouvement
                    d’extension de la personnalité de l’individu » par l’émergence du droit de
                    pétition individuelle au plan international, ce qui l’amena à conclure que
                    « [l]es individus sont à la fois sujets de droit des collectivités nationales et
                    de la collectivité internationale globale : ils sont directement sujets de droit
                    des gens » 39.
                    
                       40. Au XXe siècle, avant même l’adoption de la déclaration américaine
                    des droits de l’homme et de la Déclaration universelle des droits de
                    l’homme de 1948, la reconnaissance de la personnalité juridique inter­
                    nationale des individus apparut dans la doctrine américaine, comme
                    l’attestent notamment les écrits d’Alejandro Alvarez 40 et de Hildebrando
                    Accioly 41. En 1948, Philip Jessup fit valoir que l’ancienne conception de
                    la souveraineté de l’Etat ne correspondait pas aux intérêts supérieurs de

                        37 Ces inconvénients commencèrent dès lors à être surmontés et se développa l’idée d’un

                    accès direct de l’individu aux juridictions internationales, à certaines conditions, afin de
                    faire valoir ses droits contre les Etats, thème qui fut de fait examiné par l’Institut de droit
                    international à ses sessions de 1927 et 1929.
                        38 A. N. Mandelstam, Les droits internationaux de l’homme, Paris, Editions internatio-

                    nales, 1931, p. 95‑96 et 138 ; voir également p. 103.
                        39 G. Scelle, Précis de droit des gens — Principes et systématique, partie I, Paris, Sirey,

                    1932 (rééd. CNRS, 1984), p. 42‑44 ; voir également p. 48.
                        40 A. Alvarez, La Reconstrucción del Derecho de Gentes — El Nuevo Orden y la Renova‑

                    ción Social, Santiago du Chili, Ed. Nascimento, 1944, p. 46‑47 et 457‑463 ; voir également
                    p. 81, 91 et 499‑500.
                        41 H. Accioly, Tratado de Direito Internacional Público, vol. I, 1re éd., Rio de Janeiro,

                    Imprensa Nacional, 1933, p. 71‑75.

                                                                                                                31




5 CIJ1021.indb 59                                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 522

                     la communauté internationale et au statut de l’individu en tant que sujet
                     de droit international 42.
                         41. Sur le continent européen, dans un célèbre ouvrage de 1950,
                      ­Hersch Lauterpacht affirma que « l’individu est le sujet ultime du droit,
                    quel qu’il soit », rien d’inhérent au droit international ne l’empêchant
                    de devenir sujet de droit des gens et partie à une instance devant une
                    ­juridiction internationale 43. Maurice Bourquin avança à son tour avec
                      perspicacité, dans un essai datant également de 1950, que l’intérêt crois-
                     sant du droit international de l’époque pour les problèmes touchant
                     ­directement l’être humain révélait que l’ancienne conception, exclusive-
                      ment interétatique, de l’ordre juridique international était dépassée 44.
                         42. Dans le cours qu’il donna trois ans plus tard à l’Académie de droit
                     international de La Haye (en 1953), Constantin Eustathiades rattacha la
                     subjectivité internationale des individus au thème plus général de la res-
                      ponsabilité internationale (des individus, parallèlement à celle des Etats) 45.
                      Cette évolution augura l’émancipation de l’individu du joug de son propre
                      Etat, et sa condition de sujet de droit international 46. Paul Guggenheim
                     était parvenu à la même conclusion, dans un cours également donné à
                     l’Académie de La Haye, l’année précédente, en 1952 : l’individu étant
                     « sujet de devoirs » au plan du droit international, on ne peut nier sa per-
                      sonnalité juridique internationale, également reconnue dans les faits par
                      le droit international coutumier lui‑même 47.

                       42 Ph. C. Jessup, A Modern Law of Nations — An Introduction, New York, MacMillan

                    Co., 1948, p. 41.
                       43 H. Lauterpacht, International Law and Human Rights, Londres, Stevens, 1950, p. 51,

                    61 et 69 ; voir également p. 70. Cette reconnaissance de l’individu en tant que sujet de droit
                    également à l’échelle internationale entraîna clairement un rejet des anciens dogmes positi-
                    vistes, discrédités et indéfendables, du dualisme entre les sujets de droit interne et de droit
                    international, et de la « volonté » des Etats comme « source » exclusive du droit interna-
                    tional ; voir ibid., p. 8‑9. Sur la question du « droit naturel » de pétition des individus, égale-
                    ment exercé dans l’intérêt général, voir ibid., p. 247‑251 ; voir également p. 286‑291 et 337.
                       44 M. Bourquin, « L’humanisation du droit des gens », La technique et les principes du

                    droit public…, op. cit. supra note 33, vol. I, p. 21‑54.
                       45 En tant que réaction de la conscience juridique universelle, la reconnaissance des droits

                    et des obligations de l’individu au plan international, ainsi que sa capacité à agir en vue de
                    défendre ses droits, est liée à sa capacité de commettre un délit international ; la respon-
                    sabilité internationale comprend dès lors, selon lui, à la fois le fait de protéger les droits
                    de l’homme et celui de punir les criminels de guerre (qui forment un tout) ; C. Th. Eusta-
                    thiades, « Les sujets du droit international et la responsabilité internationale — Nouvelles
                    tendances », RCADI, vol. 84 (1953), p. 402, 412‑413, 424, 586‑589, 601 et 612.
                       46 Ibid., p. 426‑427, 547, 586‑587, 608 et 610‑611. Bien que ne souscrivant pas à la

                    théorie de Duguit et Scelle (des individus comme uniques sujets de droit international),
                    regardée comme une expression de l’« école sociologique » du droit international en France,
                    Eustathiades reconnaissait qu’elle avait le grand mérite d’être une réaction à la doctrine
                    traditionnelle qui considérait l’Etat comme le seul sujet de droit international ; la recon-
                    naissance de la subjectivité internationale de l’individu, parallèlement à celle des Etats, a
                    transformé la structure du droit international et renforcé l’esprit de solidarité internatio-
                    nale ; ibid., p. 604‑610.
                       47 P. Guggenheim, « Les principes de droit international public », RCADI, vol. 80 (1952),

                    p. 116 ; voir également p. 117‑118.

                                                                                                                   32




5 CIJ1021.indb 61                                                                                                         13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 523

                       43. Au milieu du XXe siècle encore, dans les premières années de mise
                    en œuvre de la convention européenne des droits de l’homme, d’aucuns
                    défendaient l’idée que les individus étaient devenus des « titulaires d’inté-
                    rêts internationaux légitimes », un processus d’émancipation de l’individu
                    de la « tutelle exclusive des agents étatiques » ayant été initié en droit
                    international 48. La reconnaissance de l’expansion de la protection des
                    individus dans l’ordre juridique international devint évidente dans la doc-
                    trine de l’époque 49. Comme le dit avec lucidité B. V. A. Röling, la victoire
                    emportée sur le positivisme juridique avait ceci de rassurant que l’indi-
                    vidu, titulaire de droits et débiteur d’obligations au plan international,
                    n’était plus à la merci de l’Etat dont il était ressortissant :
                            « Aujourd’hui, l’humanité se tourne instinctivement vers ce droit
                         naturel, le droit ayant pour fonction de servir le bien‑être de
                         l’homme, alors que le droit international positif actuel tend à sa
                         destruction. » 50
                       44. Cette approche s’inscrivait dans la droite ligne de l’idée exprimée
                    par le juge Kotaro Tanaka dans ses opinions jointes aux décisions ren-
                    dues par la Cour à cette époque, à savoir un droit international transcen-
                    dant les limites du positivisme juridique 51, et dès lors à même de répondre
                    efficacement aux besoins et aspirations de la communauté internationale
                    dans son ensemble 52. A la fin des années 1960, le besoin pressant de pro-
                    téger l’être humain, sur le plan international, tant individuellement que
                    collectivement se fit sentir 53 ; sauf à assurer une telle protection aux indivi-

                        48 G. Sperduti, « L’individu et le droit international », RCADI, vol. 90 (1956), p. 824,

                    821 et 764. L’expérience juridique de l’époque était elle‑même en totale contradiction avec
                    la théorie, dépourvue de fondement, selon laquelle les individus étaient de simples objets
                    de l’ordre juridique international, et détruisait d’autres préjugés du positivisme étatique ;
                    ibid., p. 821‑822 ; voir également G. Sperduti, L’Individuo nel Diritto Internazionale, Milan,
                    Giuffrè Ed., 1950, p. 104‑107.
                        49 C. Parry, « Some Considerations… », op. cit. supra note 35, p. 722 ; B. V. A. Röling,

                    International Law in an Expanded World, Amsterdam, Djambatan, 1960, p. XXII et 1‑2.
                        50 B. V. A. Röling, op. cit. supra note 49, p. 2.
                        51 Voir Y. Saito, « Judge Tanaka, Natural Law and the Principle of Equality »,

                    The Living Law of Nations — Essays in Memory of A. Grahl-Madsen (G. Alfredsson
                    et P. Macalister‑Smith, dir. publ.), Kehl/Strasbourg, N. P. Engel Publ., 1996, p. 401‑402
                    et 405-408 ; K. Tanaka voulait que le droit soit pleinement libéré, à la fois des Etats
                    (« comme l’ont soutenu Hegel et ses disciples ») et de la nation (Völk — comme l’ont
                    avancé Savigny et Puchta ainsi que d’autres juristes de l’« école historique ») ; ibid.,
                    p. 402.
                        52 Voir V. Gowlland‑Debbas, « Judicial Insights into Fundamental Values and Interests

                    of the International Community », The International Court of Justice : Its Future Role after
                    Fifty Years (A. S. Muller et al., dir. publ.), La Haye, Kluwer, 1997, p. 344‑346.
                        53 Ainsi que cela fut, par exemple, reconnu par la convention-cadre de 1994 pour

                    la protection des minorités nationales du Conseil de l’Europe (entrée en vigueur en
                    février 1998). Voir, par exemple, pour des études générales antérieures, P. Thornberry,
                    International Law and the Rights of Minorities, Oxford, Clarendon Press, 1992 (rééd.),
                    p. 38‑54 ; F. Ermacora, « The Protection of Minorities before the United Nations »,
                    RCADI, vol. 182 (1983), p. 257‑347.

                                                                                                               33




5 CIJ1021.indb 63                                                                                                    13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 524

                    dus et groupes d’individus, « le sort de l’individu » serait « à la merci de
                    quelque Staatsrecht » 54. Dans un essai publié en 1967, René Cassin — qui
                    avait pris part au processus préparatoire d’élaboration de la Déclaration
                    universelle des droits de l’homme de 1948 55 — souligna l’avancée que
                    représentait l’accès des individus aux instances internationales de protec-
                    tion, garanti par de nombreux traités relatifs aux droits de l’homme 56.
                       45. Pour Paul Reuter,
                               « Les particuliers deviennent sujets de droit international lorsque
                            deux conditions fondamentales sont réalisées, à savoir lorsqu’ils sont
                            titulaires de droits établis directement par le droit international qu’ils
                            peuvent exercer, et que leur incombent des obligations sanctionnées
                            directement par le droit international. » 57
                    Eduardo Jiménez de Aréchaga mit en avant une idée similaire, estimant
                    que « rien dans la structure de l’ordre juridique international » ne faisait
                    obstacle à la reconnaissance, aux individus, de droits découlant directe-
                    ment du droit international, ainsi que des voies de recours internationales
                    permettant de protéger ces droits » 58. Dans ce même ordre d’idées,
                    Julio Barberis fit valoir en 1983 que, pour que les individus soient sujets de
                    droit, il importe que l’ordre juridique en question leur confère des droits et
                    des obligations (comme le droit international) 59.
                       54 J. J. Lador‑Lederer, International Group Protection, Leyde, Sijthoff, 1968, p. 19.
                       55 En tant que rapporteur du groupe de travail de l’ancienne commission des droits
                    de l’homme des Nations Unies, chargée de la préparation du projet de déclaration (de
                    mai 1947 à juin 1948).
                       56 Comme le dit fort pertinemment René Cassin :

                          « s’il subsiste encore sur la terre … de grandes zones où des millions d’hommes et de
                          femmes résignés à leur destin n’osent pas proférer la moindre plainte ou même ne
                          conçoivent pas qu’un recours quelconque soit possible, ces territoires se rétrécissent
                          de jour en jour. La prise de conscience de ce qu’une émancipation est possible
                          est devenue de plus en plus générale… [L]a condition première de toute justice,
                          c’est‑à‑dire la possibilité d’acculer les puissants à subir … un contrôle public, est
                          remplie beaucoup plus souvent que jadis… [L]e fait que la résignation sans espoir,
                          que le mur du silence et que l’absence de tout recours soient en voie de réduction
                          ou de disparition, ouvre à l’humanité en marche des perspectives encourageantes. »
                          (R. Cassin, « Vingt ans après la Déclaration universelle », Revue de la Commission
                          internationale de juristes, vol. 8 (1967), no 2, p. 9‑10 ; voir également p. 11‑17.)
                        57 Ainsi, à partir du moment où l’individu a la possibilité d’introduire un recours devant

                    un organe international de protection (lorsqu’il a accès à une juridiction internationale) et
                    qu’il peut en conséquence initier une procédure de protection de ses droits, il devient sujet
                    de droit international (P. Reuter, Droit international public, 7e éd., Paris, PUF, 1993, p. 235
                    et 238 ; voir également p. 106).
                        58 E. Jiménez de Aréchaga, El Derecho Internacional Contemporáneo, Madrid, Tecnos,

                    1980, p. 207‑208.
                        59 Les sujets de droit sont, dès lors, hétérogènes — ajouta‑t‑il — et les théoriciens qui

                    soutenaient que seuls les Etats, en tant que tels, étaient des sujets de droit déformaient la
                    réalité, faisant fi des transformations subies par la communauté internationale, qui finit
                    par reconnaître que les acteurs non étatiques possédaient également une personnalité juri-
                    dique internationale (J. A. Barberis, « Nouvelles questions concernant la personnalité juri-
                    dique… », op. cit. supra note 23, p. 161, 169‑172, 178 et 181).

                                                                                                                34




5 CIJ1021.indb 65                                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 525

                        46. En réalité, les études successives des instruments de protection
                     internationale soulignèrent justement l’importance historique de la recon-
                     naissance de la personnalité juridique internationale des individus en tant
                     que demandeurs devant des organes internationaux 60. Dans le cours que
                    je donnais moi‑même à l’Académie de droit international de La Haye
                    en 1987, j’avançais l’idée que l’expansion continue du droit international
                    était également reflétée dans les divers mécanismes internationaux de
                    ­protection des droits de l’homme de l’époque, dont le fonctionnement
                     ne pouvait être dissocié des valeurs alors nouvellement reconnues par
                     la communauté internationale. Les individus étaient enfin en mesure
                     « d’exercer des droits découlant directement du droit international (droit
                     des gens) ». Et, ajoutai‑je :
                             « A cet égard, les idées et l’approche développées par Vitoria dans
                         ses écrits de 1532 (diffusés en 1538‑1539) peuvent opportunément
                         être rappelées en 1987, quatre siècles et demi plus tard : il avançait
                         l’idée d’un droit des gens universel, d’individus organisés en société
                         au sein des Etats et composant également l’humanité… ; la répara-
                         tion des violations des droits (de l’homme), dans la réalisation d’un
                         besoin international, devait son existence au droit des gens, les
                         mêmes principes de justice s’appliquant aux Etats et aux individus,
                         ou aux peuples formant les Etats.
                         �����������������������������������������������������������������������������������������������������������������
                             Il est de plus en plus souvent et généralement admis que les droits
                         de l’homme ne découlent pas de l’Etat (ou de la volonté des individus
                         composant l’Etat), mais sont tous inhérents à la personne humaine,
                         en laquelle ils trouvent leur point de convergence ultime… Les Etats
                         engagent leur responsabilité internationale en ce qui concerne le trai­
                         tement de la personne humaine s’ils ne respectent pas les droits de
                         l’homme. » 61
                      47. La subjectivité internationale de l’être humain (qu’il s’agisse d’un
                    enfant, d’une personne âgée, d’une personne handicapée, d’un apatride
                    ou autre) se manifesta avec force dans la pensée juridique internationale
                       60 Voir, par exemple, A. A. Cançado Trindade, The Application of the Rule of

                    Exhaustion of Local Remedies in International Law, Cambridge University Press, 1983,
                    p. 1‑445 ; A. Z. Drzemczewski, European Human Rights Convention in Domestic Law,
                    Oxford, Clarendon Press, 1983, p. 20‑34 et 341 ; F. Matscher, « La Posizione Proces-
                    suale dell’Individuo come Ricorrente dinanzi agli Organi della Convenzione Europea dei
                    Diritti dell’Uomo », Studi in Onore di G. Sperduti, Milan, Giuffrè Ed., 1984, p. 601‑620 ;
                    J. A. Carrillo Salcedo, Dignidad frente a Barbarie — La Declaración Universal de Derechos
                    Humanos, Cincuenta Años Después, Madrid, Ed. Trotta, 1999, p. 27‑145 ; E.‑I. A. Daes
                    (rapporteur spécial), La condition de l’individu et le droit international contemporain,
                    Nations Unies, doc. E/CN.4/Sub.2/1988/33, du 18 juillet 1988, p. 1‑92 ; R. A. Mullerson,
                    « Human Rights and the Individual as Subject of International Law : A Soviet View »,
                    European Journal of International Law, vol. 1 (1990), p. 33‑43.
                       61 A. A. Cançado Trindade, « Co‑existence and Co‑ordination of Mechanisms of

                    International Protection of Human Rights (At Global and Regional Levels) », RCADI,
                    vol. 202 (1987), p. 411‑412 ; voir également p. 32‑33.

                                                                                                                                       35




5 CIJ1021.indb 67                                                                                                                             13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 526

                    du XXe siècle, la conscience juridique universelle ayant ainsi réagi aux
                    atrocités successivement commises à l’encontre du genre humain.
                    ­
                    Lorsque cette subjectivité se fit ainsi jour, l’immunité souveraine avait
                    déjà été ­érigée, dans le cadre d’une approche interétatique immuable qui
                    plaçait l’Etat hors de portée du droit. Ce qui devait être une exception
                    (l’im­munité) s’était transformé en règle, au nom de la souveraineté
                    « absolue ».
                       48. L’avènement de la personnalité juridique internationale des indivi-
                    dus en tant que catégorie juridique vint satisfaire l’un des besoins — pré-
                    cisément apparu de manière marquée — de la communauté internationale,
                    à savoir offrir une protection aux êtres humains qui la composent, spécia-
                    lement à ceux qui se trouvent dans une situation de particulière vulnéra-
                    bilité. Aujourd’hui, s’il y a des décisions de tribunaux internes comme
                    l’arrêt rendu par le Tribunal supérieur spécial grec en l’affaire Margellos
                    et autres (2002), il y a aussi des décisions de tribunaux internes telles que
                    celles rendues par la Cour de cassation grecque (Areios Pagos) dans l’af-
                    faire du Massacre de Distomo (2000) ou par la Cour de cassation italienne
                    en l’affaire Ferrini c. République fédérale d’Allemagne (2004) 62.
                       49. Il est, ces derniers temps, devenu clair que l’immunité de l’Etat n’est
                    pas un concept statique, immuablement ancré dans ses origines histori­
                    ques, et qu’il s’adapte à l’évolution de l’univers conceptuel du jus gentium
                    contemporain. De surcroît, durant la seconde moitié du XXe siècle,
                    la doctrine internationale ne fut pas sans relever que les individus, outre
                    qu’ils sont titulaires de droits au niveau international, sont également
                    débiteurs d’obligations découlant du droit international lui‑même. La
                    ­
                    consolidation de la person­
                    ­                              nalité juridique internationale des individus,
                    en tant que sujets actifs et passifs du droit international, vient renforcer en
                    droit international l’obligation de rendre des comptes à raison des abus
                    commis contre des êtres humains. Le droit international impose donc égale-
                    ment des obligations aux individus, ce qui traduit l’affermissement de leur
                    personnalité juridique internationale 63.

                                     7. Les individus en tant que titulaires de droits :
                                                 la signification historique
                                       de la subjectivité internationale de l’individu
                      50. En définitive, le droit existe pour l’être humain, et le droit des gens
                    ne fait pas exception à la règle, puisqu’il garantit à l’individu ses droits et

                       62 Décision du 11 mars 2004, au titre de laquelle il a été jugé qu’un ressortissant italien,

                    déporté en Allemagne où il fut astreint au travail forcé en 1944, avait droit à des dommages-­
                    intérêts à raison de ce crime de guerre, l’Allemagne ne pouvant se prévaloir de son immunité
                    s’agissant d’une violation d’une norme impérative du droit international (jus cogens).
                       63 L’évolution de la personnalité juridique internationale et celle de la responsabilité

                    internationale vont de pair, et elles témoignent, ensemble, de la formation de l’opinio juris
                    communis, selon laquelle la gravité de certaines violations de droits fondamentaux de la
                    personne humaine a une incidence directe sur les valeurs fondamentales de la communauté
                    internationale dans son ensemble.

                                                                                                               36




5 CIJ1021.indb 69                                                                                                     13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 527

                     le respect de sa personne 64. Au plan international, le respect de la per-
                     sonne est matérialisé par le droit de pétition individuelle. Les droits
                     de l’homme s’affirment contre toute forme de pouvoir, de domination
                     ou d’arbitraire. L’être humain émerge enfin — même dans les pires
                    ­conditions — en tant que sujet ultime du droit, aussi bien interne qu’in-
                     ternational.
                        51. La subjectivité juridique internationale de l’être humain, telle
                     qu’envisagée par les « fondateurs » du droit international (le droit des
                     gens), est désormais une réalité. En ce début de XXIe siècle, cette victoire
                     hautement significative peut être appréciée dans le cadre du processus
                     ­historique d’humanisation du droit international, lequel s’attache à des
                      valeurs fondamentales et à la réalisation d’objectifs supérieurs communs.
                      Le mécanisme juridique d’émancipation de l’être humain par rapport à
                      son propre Etat aux fins de la protection de ses droits, dans les limites du
                      droit international des droits de l’homme, qui donne enfin un contenu
                      éthique aux normes du droit public interne et du droit international 65,
                     repose sur le droit de pétition individuelle.

                       52. Nul ne saurait, en conscience, nier que les individus sont bien titu-
                    laires de droits et débiteurs d’obligations découlant directement du droit
                    international, avec lequel ils sont donc directement en contact. Cette évo-
                    lution — qui contribue en définitive à l’Etat de droit au plan national et
                    international — doit être appréciée dans une perspective plus large 66.
                    L’expansion de la personnalité juridique internationale, qui englobe
                    aujourd’hui celle des individus en tant que sujets actifs et passifs de droit
                    international, va pari passu avec la reconnaissance de la responsabilité en
                    droit international. La conscience juridique universelle — comme source
                    matérielle ultime du droit — semble s’être éveillée à la réalisation de la
                    justice aux plans national et international. Le droit international s’est pro-
                    gressivement libéré des chaînes de l’étatisme et s’est de nouveau rappro-
                    ché d’une véritable, et nouvelle, conception du jus gentium.

                        64 F. A. von der Heydte, « L’individu et les tribunaux internationaux », RCADI,

                    vol. 107 (1962), p. 301 ; voir également, à cet égard, par exemple, E. M. Borchard, « The
                    Access of Individuals to International Courts », American Journal of International Law,
                    vol. 24 (1930), p. 359‑365.
                        65 Il s’agit là, de surcroît, d’une évolution logique, en ce qu’il n’apparaît pas raison-

                    nable de concevoir des droits au plan international sans que la faculté correspondante de
                    les faire valoir existe. La reconnaissance de l’accès direct des individus à la justice inter-
                    nationale traduit le fait nouveau que, de nos jours, la raison de l’humanité prime sur la
                    raison d’Etat, inspirant le processus historique actuel d’humanisation du droit international
                    (A. A. Cançado Trindade, A Humanização do Direito Internacional, Belo Horizonte/Brésil,
                    Ed. Del Rey, 2006, p. 3‑409).
                        66 Depuis longtemps déjà, les sujets du droit international ne sont plus uniquement les

                    entités territoriales. Il y a plus de soixante ans, ainsi que cela a été reconnu dans le célèbre
                    avis consultatif de la Cour relatif à la Réparation des dommages subis au service des Nations
                    Unies (1949), l’avènement des organisations internationales avait mis un terme au mono-
                    pole des Etats en ce qui concerne la personnalité et la capacité juridiques internationales,
                    avec toutes les conséquences qui s’ensuivent sur le plan du droit.

                                                                                                                 37




5 CIJ1021.indb 71                                                                                                      13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 528

                                              8. Appréciation générale
                        53. Il ressort de tout ce qui précède que, dans le contexte factuel de la
                    présente affaire relative aux Immunités juridictionnelles de l’Etat, les i­ndi-
                    vidus concernés (les requérants individuels) ont eu formellement accès à
                    des juridictions internes (en Grèce et en Italie) ainsi qu’à une juridiction
                    internationale (la Cour européenne des droits de l’homme) ; ils ne sem­
                    blent cependant pas considérer qu’ils ont obtenu justice (en ayant
                    ­matériellement accès à la justice), et ne cessent de chercher à obtenir répa-
                     ration des ­dommages qu’ils ont subis par le passé. Les Etats en cause,
                     qu’il s’agisse des Parties à la procédure principale (l’Allemagne et l’Italie)
                     ou de l’Etat intervenant (la Grèce), ont quant à eux eu accès à la présente
                     Cour.
                        54. L’affaire dont la Cour est aujourd’hui saisie a trait aux immunités
                     juridictionnelles de l’Etat ; elle a des répercussions pour tous les titulaires
                     de droits, Etats comme individus. Cette affaire a une incidence directe sur
                     l’évolution du droit international contemporain. Rien ne justifie de conti-
                     nuer à s’appesantir sur les droits des Etats tout en négligeant les droits
                     des individus. Les uns et les autres doivent aujourd’hui se développer
                     pari passu, dans le respect de valeurs communes supérieures. L’immunité
                     de l’Etat et les droits fondamentaux de la personne humaine ne doivent
                     pas s’exclure l’un l’autre, au risque — inacceptable — d’assimiler l’immu-
                     nité à l’impunité.


                        V. Observations finales : la résurrection de l’intervention
                            dans le contentieux international contemporain

                       55. L’Allemagne, Partie à la procédure principale, a également prié la
                    Cour de se prononcer sur le comportement de l’Italie en ce qui concerne
                    des jugements rendus par des tribunaux grecs (en vue de voir son immu-
                    nité de juridiction confirmée). Quelle que soit la décision que la Cour ren-
                    dra en la présente affaire, elle aura nécessairement un effet direct sur la
                    Grèce : elle affectera nécessairement des Etats tiers. On voit mal comment
                    la Grèce pourrait dans de telles circonstances ne pas revendiquer un inté-
                    rêt d’ordre juridique. Un intérêt se rapportant à l’exécution dans un Etat
                    étranger de décisions rendues par ses tribunaux semble s’inscrire parfaite-
                    ment dans la notion d’intérêt d’ordre juridique de l’Etat souhaitant inter-
                    venir. En résumé, la Grèce a selon moi démontré qu’elle possédait un
                    intérêt d’ordre juridique effectivement susceptible d’être affecté par l’arrêt
                    que la Cour rendra en l’affaire relative aux Immunités juridictionnelles de
                    l’Etat opposant l’Allemagne à l’Italie.
                       56. Dans le contexte de la présente affaire, l’intervention a enfin vu la
                    lumière du jour. Dans une très récente affaire, en laquelle des demandes
                    d’intervention avaient également été présentées (sans être admises), cer-
                    tains membres de la Cour ont fait valoir que la Cour devait être plus
                    volontariste en ce qui concerne l’institution de l’intervention (au titre de

                                                                                                 38




5 CIJ1021.indb 73                                                                                      13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 529

                    l’article 62 du Statut) 67. Ce souhait de voir la Cour adopter une approche
                    plus libérale relativement à certains aspects de l’intervention a aussi
                    été récemment exprimé par divers auteurs 68. Dans l’histoire de la Cour,
                    l’intervention n’est jamais morte, bien qu’elle soit demeurée en sommeil
                    au Palais de la Paix durant la plus grande partie de cette histoire.
                       57. Par deux fois, la Cour a admis des demandes d’intervention : l’une
                    de ses Chambres l’a fait en l’affaire relative au Différend frontalier t­ errestre,
                    insulaire et maritime entre El Salvador et le Honduras (requête du Nicara-
                    gua à fin d’intervention, arrêt du 13 septembre 1990) (C.I.J. Recueil 1990,
                    p. 92) et la Cour plénière l’a elle-même fait en l’affaire relative à la Fron‑
                    tière terrestre et maritime entre le Cameroun et le Nigéria, dans son ordon-
                    nance du 21 octobre 1999 (C.I.J. Recueil 1999 (II), p. 1029) autorisant la
                    Guinée équatoriale à intervenir. Ces deux affaires avaient trait à des fron-
                    tières terrestres et maritimes. Cette fois, avec l’ordonnance qu’elle a adop-
                    tée ce 4 juillet 2011, la Cour autorise la Grèce à intervenir en l’affaire
                    relative aux Immunités juridictionnelles de l’Etat, domaine revêtant une très
                    grande importance dans le développement du droit international contem-

                         67 Différend territorial et maritime ((Nicaragua c. Colombie), requête du Costa Rica à

                     fin d’intervention, arrêt, C.I.J. Recueil 2011 (II) ; opinion dissidente commune de MM. les
                     juges Cançado Trindade et Yusuf, p. 401-413, par. 1‑29.
                         68 Voir, par exemple, S. Rosenne, Intervention in the International Court of Justice,

                    Dordrecht, Nijhoff, 1993, p. 79 et 104 (en ce qui concerne le consentement et le lien
                    ­juridictionnel) ; J. M. Ruda, « Intervention before the International Court of Justice »,
                     Fifty Years of the International Court of Justice — Essays in Honour of R. Jennings
                    (V. Lowe et M. Fitzmaurice, dir. publ.), Cambridge University Press, 1996, p. 495
                    (non‑lieu à consentement additionnel) ; K. Mbaye, « L’intérêt pour agir devant la Cour
                    internationale de Justice », RCADI, vol. 209 (1988), p. 340‑341 (au‑delà du consentement) ;
                    S. Torres Bernárdez, « L’intervention dans la procédure de la Cour internationale de
                    Justice », RCADI, vol. 256 (1995), p. 213‑214, 223, 230‑233, 252, 259 et 437 ; S. Rosenne,
                    « Some Reflections on Intervention in the International Court of Justice », Netherlands
                    International Law Review, vol. 34 (1987), p. 89 ; E. Decaux, « La juridiction internationale
                    permanente — L’intervention », La juridiction internationale permanente (SFDI — colloque
                    de Lyon), Paris, Pedone, 1987, p. 219, 223, 229 et 255 ; A. J. J. de Hoogh, « Intervention
                    under Article 62 of the Statute and the Quest for Incidental Jurisdiction without the
                    Consent of the Principal Parties », Leiden Journal of International Law, vol. 6 (1993),
                    p. 17‑46 ; R. St. J. Macdonald et V. Hughes, « Intervention before the International Court
                    of Justice », African Journal of International and Comparative Law, vol. 5 (1993), p. 33 ;
                    D. W. Greig, « Third Party Rights and Intervention before the International Court »,
                    Virginia Journal of International Law, vol. 32 (1992), p. 289, 334, 352 et 367 ; J. G. Starke,
                    « Locus Standi of a Third State to Intervene in Contentious Proceedings before the Inter-
                    national Court of Justice », Australian Law Journal, vol. 58 (1984), p. 358 (en ce qui
                    concerne les « liens juridictionnels ») ; P. Palchetti, « Opening the International Court of
                    Justice to Third States : Intervention and Beyond », Max Planck Yearbook of United
                    Nations Law, vol. 6 (2002), p. 158, 160 et 180‑181 ; C. Chinkin, « Third‑Party Intervention
                    before the International Court of Justice », American Journal of International Law,
                    vol. 80 (1986), p. 500‑502, 515, 519 et 525 ; G. Sperduti, « L’intervention de l’Etat tiers dans
                    le procès international : une nouvelle orientation », Annuaire français de droit international,
                    vol. 31 (1985), p. 288‑290 et 293 ; T. Licari, « Intervention under Article 62 of the Statute of
                     the ICJ », Brooklyn Journal of International Law, vol. 8 (1982), p. 286‑287 ; G. Morelli,
                     « Note sull’Intervento nel Processo Internazionale », Rivista di Diritto Internazionale,
                     vol. 65 (1982), p. 805‑806, 808, 811 et 814 (élargissant le règlement des différends).

                                                                                                                 39




5 CIJ1021.indb 75                                                                                                      13/06/13 14:08

                    immunités juridictionnelles de l’état (op. ind. cançado trindade) 530

                    porain et aux fins de celui‑ci. La Cour en a ainsi décidé en exerçant toutes
                    ses responsabilités en tant qu’organe judiciaire principal des Nations Unies
                    (article 92 de la Charte des Nations Unies).
                        58. Contrairement aux affaires de délimitation terrestre et maritime, ou
                    à d’autres affaires portant principalement sur des questions bilatérales, la
                    présente affaire revêt un intérêt pour les Etats tiers, comme la Grèce,
                    autres que les deux Parties en litige devant la Cour. Le sujet est étroite-
                    ment lié à l’évolution actuelle du droit international lui‑même en ce qu’il
                    intéresse, en définitive, tous les Etats, la communauté internationale dans
                    son ensemble, et, selon moi, va dans le sens d’une évolution vers un droit
                    international véritablement universel.
                        59. La Cour a jugé, au point 1) du dispositif de la présente ordon-
                    nance, et dans les motifs y relatifs, qu’il s’agissait d’une affaire se prêtant
                    clairement à l’intervention en tant que non‑partie en vertu de l’article 62
                    de son Statut. En résumé, la demande d’intervention de la Grèce satisfait
                    parfaitement les conditions de l’intervention énoncées à l’article 62 du
                    Statut. En autorisant la Grèce à intervenir, la présente ordonnance de la
                    Cour donne effet comme il convient au principe de la bonne administra-
                    tion de la justice dans le contexte du cas d’espèce.
                        60. La présente affaire aura également montré que l’on ne saurait abor-
                    der une question comme les immunités juridictionnelles de l’Etat, dans
                    des circonstances telles qu’elles se présentent en l’espèce (puisant leur
                    ­origine dans de graves violations des droits de l’homme et du droit inter-
                     national humanitaire), d’un point de vue purement interétatique. Dans la
                     procédure dont connaît actuellement la Cour, il a été tenu compte des
                     Etats comme titulaires de droits, mais aussi des individus comme titulaires
                     de droits. Même dans une récente affaire qui concernait un individu, telle
                     que l’affaire Ahmadou Sadio Diallo (République de Guinée c. République
                     démocratique du Congo) (arrêt du 30 novembre 2010), les faits sous‑­
                     tendant le différend porté devant la Cour avaient trait, en définitive, au
                     traitement auquel avait été soumis un individu, aux droits d’un individu,
                     ainsi que je l’ai indiqué dans la longue opinion individuelle (C.I.J. Recueil
                     2010 (II), p. 729-811 par. 1‑245) que j’ai jointe à l’arrêt en question.
                        61. Les Etats, comme les individus, sont des sujets de droit internatio-
                     nal. La conclusion à laquelle la Cour est parvenue dans la présente ordon-
                     nance en l’affaire relative aux Immunités juridictionnelles de l’Etat, qui
                     revêt une importance historique, montre que, dans le cadre des procès
                     internationaux contemporains, l’intervention se porte bien : elle a enfin
                     revu le jour. Nous assistons aujourd’hui, au Palais de la Paix, à une véri-
                     table résurrection de l’intervention dans le contentieux international
                     contemporain ; le fait qu’elle resurgisse après un long sommeil pourrait
                     satisfaire les besoins non seulement des Etats, mais également des indivi-
                     dus concernés et, en définitive, de la communauté internationale dans son
                     ensemble, dans l’univers conceptuel du nouveau jus gentium.

                                            (Signé) Antônio Augusto Cançado Trindade.


                                                                                               40




5 CIJ1021.indb 77                                                                                     13/06/13 14:08

